 In the Matter of DELRIO & WINTER GARDEN TELEPHONE COMPANY,EMPLOYERandSOIITIIwESTERNDIVISIONNo.20,COMMUNICATIONWORKERS OF AMERICA, PETITIONERCase No. 39-RC-36.Decided July 14,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this matter was held at Del Rio,Texas, on March 9, 1949, before James P. Wolf, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Reynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner, Southwestern Division No. 20, CommunicationWorkers of America, is a labor organization claiming to represent,employees of the Employer.3.A question affecting commerce exists concerning the. representa-tion of certain employees of the Employer, within the meaning of.Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a system-wide unit of all employees in thePlant, Traffic, and Commercial-Accounting Departments of the Em-ployer.The Employer contends that the employees of the three de-partments should not be grouped together in a single unit. Instead,the Employer proposes that two units be established, one limited tothe employees of the Plant Department, and the other including theemployees of the Traffic and the Commercial-Accounting Departments.The parties agree that chief operators are proper unit exclusions.The..parties, however, disagree as to the following classifications : agentsand employees at agency exchanges, field plant men and their helpers,85 N. L. R. B., No. 34.199 200DECISIONSOF NATIONALLABOR RELATIONS BOARDcashiers, and private secretaries ; the Petitioner would include thesedisputed classifications, whereas the Employer would exclude them.The Employer admits, and the record shows, that its operations fo1-low the norm in the telephone industry. In accordance with the pre-vailing custom in this industry, the Employer divides its operationsinto three departments:' (1) the Plant Department, which installsand maintains the Employer's, equipment; (2) the Traffic Department,which operates the equipment; and (3) the Commercial-AccountingDepartment, which handles the Employer's business relations with thepublic and keeps the books and records.Although each departmentperforms a separate and distinct function, the Board has frequentlyrecognized the highly integrated and interdependent character of theoperations of similar departments in the telephone industry.2 Further-more, although the working conditions and wages of the employees inthe various departments of the Employer differ in some respects, theBoard has nevertheless noted the community of interest among em-ployees in such departments because of their common interest in ren-dering a public service.3Accordingly, in view of the integrated natureof the Employer's operations and the community of interest among theemployees of the three departments, and in the absence of any historyof collective bargaining among the employees of the Employer,4 weconclude that a single unit embracing the employees of the Plant,Traffic, and Commercial-Accounting Departments of the Employer isappropriate for the purposes of collective bargaining.There remains for consideration the question of including or ex-cluding the disputed classifications.Agents and Employees at Agency Exchanges:The Employer has itsgeneral offices and main exchange at Del Rio, Texas, where its largestlabor group is employed. In addition, the Employer maintains 21other exchanges in communities throughout southwestern Texas, whichare staffed for the most part by telephone operators and clerical em-ployees.Approximately 12 of these exchanges, which for conveniencewe shall term agency exchanges, are in charge of individuals designatedby the Employer as agents.Under oral agreements, these agents areengaged to operate the Employer-owned exchange switchboard 24hours a day, and responsibly to perform on behalf of the Employerwhatever other services are necessary to insure efficient telephoneservice to the communities.The services performed include collectingsMatter of, The Ohio Associated Telephone Company,82N.L.R.B.972 ; andMatter of San Marcos Telephone Company,81 N. L.R. B. 314.2 Ibid.8Matter of The Ohio Associated Telephone Company, supra,and cases cited.4Cf.Matter of Interstate Telephone Company,77 N. L. it. B.637 ; andMatter of TheChesapeake and Potomac Telephone Company of Virginia,82 N. L. it. B. 810. DEL RIO & WINTER GARDEN TELEPHONE COMPANY201revenue, handling complaints, receiving subscriptions, keeping officefiles, and supervising operators employed to assist the agents.Eachagent, in turn, is paid a fixed monthly sum by the Employer. Inaddition, living quarters are furnished the agent in the building wherethe switchboard is located, the Employer paying the rental and utilityexpenses incurred by the agent.The Employer contends that the agents should be excluded fromthe unit as, in its view, they are independent contractors who under theAct are not included in the category of "employees." 5 In recent cases,when faced with this contention the Board has applied the common-law "right of control" test to determine whether an employment rela-tionship or an independent contractor status exists .rUnder this testan employment relationship exists where the person for whom the serv-ices are performed reserves the right, even though not exercised, tocontrol the manner and means by which the result is accomplished TIn this case, the record shows that the Employer retains the rightto control the operations of the agency exchanges and, moreover, thatit effectively exercises that right.The Employer owns all the tele-phonic equipment used by the agents and furnished them their placesof work, living quarters, and utilities.Although the Employer doesnot minutely supervise all details of the exchange operations, suchlack of supervision is not unexpected where the operations involvedare small and in widely separated communities.The Employer does,however, outline the general methods followed by the agents in col-lecting revenues, handling complaints, and processing subscriptionsfor installation of telephone service.Over and above control of thework premises and techniques, the Employer has decisive control overthe tenure and remuneration of the agents and of the operators whoassist the agents.The Employer may terminate the agents at anytime with or without cause and it may increase or decrease the num-ber of operators employed at the exchanges ; it sets the monthly in-come of the agents and determines the rates of pay for the operators,pays the operators, and makes payments on Social Security coveragefor the operators.This control over both operations and personnelis, in our opinion, amply indicative of the existence of an employ-ment relationship between the agents and the Employer.Accord-ingly, we find that the agents are not independent contractors.In theSouthwestern Associated Telephone Companycase, uponwhich the Employer relies, the Board found that the agents who op-5 Section 2 (3) of the Act provides that "the term 'employee' . . .shall not include...any individual having the status of an independentcontractor."Matter of Can Marcos Telephone Company, supra;andMatter of Steinberg d Co.,78 N. L.R. B. 211.SeeMatter of Toledo ScaleCompany,82 N. L.It.B. 826.7Singer Manufacturing Co. v Rahn,132 U. S. 518(1889). :202DECISIONS OF NATIONAL LABOR RELATIONS BOARDcrated the agency exchanges were independent contractors." In reach-ing that conclusion the Board found "most persuasive" the fact thatthe employer had no right of control over the hiring, disciplining, anddischarging of the operators under the agents.Also, in theSouth-westerncase the Board was particularly impressed by the broad dis-cretionary powers given most agents with respect to setting the wages.of the operators, and by the relative freedom of the agents in connec-tion with the operation of the exchanges especially since the agentspaid all expenses for heating, lighting, and servicing without beingreimbursed therefor by the employer. In the present case, as pointedout above, the Employer has the right to control the tenure of theoperators under the agents; and as hereinbefore noted the agents donot set the wages of the operators, nor do the agents possess more thannominal freedom in the operation of the exchanges. It is clear thatthose factors upon which the Board most heavily relied to find an in-dependent contractor status in theSouthwesterncase are missinghere.The cases are therefore distinguishable.9Although we here find that an employment relationship exists be-tween the agents and the Employer, we shall not include all the agentsin the unit.The record shows that several of the agents have oneor more operators working under them and that these agents havethe power, coextensive with some management representatives, to hire:and discharge the operators ; we shall, therefore, exclude such agentsfrom the unit as supervisors.As the remaining agents possess nosupervisory authority, we shall include them in the unit.Moreover,because the agents are not independent contractors, we find that theoperators at the agency exchanges are employees of the Employer,and we shall also include them in the unit.Exchange Plant Department Men:As stated above, the Plant De-partment is charged with the installation and maintenance of theEmployer's properties.There are approximately 35 persons in thePlant Department.About 25 of these are permanently assigned tothe Del Rio headquarters, and 10 are assigned to exchanges outsideDel Rio.Of the latter number, the Employer contends that 5, namely,Trliea, Dodson, Wallen, Gagnee, and McDonald, are supervisors.Theother 5 men, herein called helpers, are assigned to assist 4 of the 5named individuals-Trlica, Dodson, and Wallen having 1 helperapiece, and Gagnee 2 helpers.As Trliea, Dodson,Wallen, andGagnee hire and discharge their helpers only when the officer in chargeat Del Rio is unavailable to handle these functions, and as the direc-tion by these 4 men of the activities of their respective helpers is76 N.L. R. B. 1105, 1115.(Chairman Herzog dissenting.)Cf.Matter of San Marcos Telephone Company, supra. DEL RIO & WINTER GARDEN TELEPHONE COMPANY203routine in nature, we are of the opinion that the authority of the 4 overtheir helpers does not exceed that of a skilled craftsman with respectto his helper.Such authority is not sufficient to make Trlica, Dodson,Wallen, and Gagnee supervisors within the meaning of the Act.loTrlica, Dodson, Wallen, and Gagnee also have the authority, as doesMcDonald, to hire additional laborer help for the duration of specialinstallation jobs.However, we do not believe that this authority con-stitutes them supervisors within the meaning of the Act as the author-ity is only irregularly and sporadically exercised 11Accordingly weshall include Trlica,Wallen, Dodson, Gagnee, and McDonald in theunit.We shall also include in the unit the helpers who regularlyassist Gagnee., Trlica, Dodson, and Wallen for, although the Employerstates that the helpers are probationary employees, it appears thatthese helpers have a community of interest with other employees asthey can normally anticipate, and are regularly promoted to, steadyemployment.12However, we shall exclude from the unit, as tem-porary employees, those laborers who are hired by these exchangeplant men for the duration of special installation jobs because, asindicated above, such jobs occur infrequently and generally last foronly a few days.13Cashiers:The Employer would exclude Imogene Oden and An-gelitaRamos from the unit as supervisors and management repre-sentatives.Oden and Ramos are in effect managers of the businessoffices at the Crystal City and Hebbronville exchanges, respectively,where they act as cashiers and bookkeepers.Both Oden and Ramosare assisted in their duties for a few hours daily by a switchboardoperator.During these daily periods, Oden and Ramos assign anddirect the work of the operator assisting each of them.Even then,however, the operators remain ultimately responsible to the chiefoperators who are their normal supervisors.Under these circum-stances, we do not believe that the supervisory duties of Oden andRamos are sufficiently great to make them supervisors as defined bythe Act.14Moreover, as Oden and Ramos are not responsible for theformulation of management policy or the handling of the Employer'slabor relations, we find that they are not management representa-tives.15Accordingly, we shall include Oden and Ramos in the unit.11 SeeMatterofWilliam C. MeredithCompany,Inc., 74 N.L.R. B. 1064, 1067-1068;Matter of Rodgers-Wade Manufacturing Company,69 N. L. R. B. 264, 266-267; andMatter of Duval Texas Sulphur Company,53 N. L. R. B. 1387,1390-1391."Matter of Fred H. Cole, d/b/a Cole Instrument Company, 75N. L. R. B.348, 350, andcases cited;andMatter of Rocky Mountain Pipe Line Company et at,79 N. L.R. B. 1119.12 SeeMatter of Crossett Chemical Company,71N. L.R. B. 433, 435.12Matter of Interstate-TrinityWarehouse Company, 74 N.L. R. B.521, 522.14 SeeMatter of United StatesGypsum Company,81 N. L. R. B.M; andMatter ofRocky Mountain Pipe Line Company,et al, supra.16Matter of TheOhio AssociatedTelephone Company, supra. 204LABOR RELATIONS BOARDPrivate Secretaries:The Employer contends that Josephine Barry,Ruth McCulley, and Tanella Harlan should be excluded from theunit as confidential employees.Barry is secretary to both the fieldoperations supervisor and the assistant plant superintendent.McCul-ley and Harlan are employed in the office of the secretary-treasurerwhere they perform bookkeeping, accounting, and stenographic work.Although McCulley and Harlan in the course of their duties haveaccess to many of the Employer's pay-roll and other financial records,it does not appear that they have access to confidential data pertainingto general labor relations.Nor does it appear that the supervisors ofBarry, McCulley, or Harlan #ormulate the Employer's labor relationspolicies.Accordingly, we find that Josephine Barry, Ruth McCulley,and Tanella Harlan are not confidential employees within the Board'sdefinition.16We shall therefore include them in the unit.We find that all employees in the Plant, Traffic, and Commercial-Accounting Departments at the various exchanges of the Del Rio andWinter Garden Telephone Company, and in its general offices at DelRio, Texas, including the agents at the Comstock, Spofford, Bates-ville,Asherton, Encinal, Bruni, and Zapata, Texas, exchanges; theoperators including the so-called "probationary" operators at all ex-changes; the Plant Department employees including the so-called"probationary" helpers at the Hebbronville, Crystal City, Sabinal,Devine, and Carrizo Springs, Texas, exchanges; the cashiers at theCrystal City and Hebbronville, Texas, exchanges; the secretary to thefield operations supervisor and the assistant plant superintendent; andthe bookkeeping, accounting, and stenographic assistants in the sec-retary-treasurer's office; but excluding temporary employees, theagents at the Big Wells, La Pryor, Lytle, Devine, and Marathon,Texas, exchanges; chief operators; and all other supervisors as de-fined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.5.The determination of representatives :It appearing from the record that all probationary employees arehired with the expectation that they will become regular employees,we find that they have a sufficient interest in the present election toentitle them to a voice in the choice of bargaining representatives.We find, therefore, that probationary employees are eligible to votein the election.17Because of the distances between the exchanges, the parties arein agreement that the election be conducted by mail,*except at Del Rio,1BMatter of Inter-Mountain Telephone Company,79 N. L. R. B. 715. SeeMatter ofThe Firestone Tire and Rubber Company, 73 N.L. R. B.691, 695.17Matter of Crossett Chemical Company,supra. DEL RIO & WINTER GARDEN TELEPHONE COMPANY205'Texas,where they agree a manual ballot should be held.As theRegional Director is authorized to conduct elections in such manneras he deems advisable and expedient under the circumstances pre-sented, we shall leave the determination of the method to be employedin the conduct of the instant election to the Regional Director's,discretion.18DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election by:secret ballot shall be conducted as early as possible, but not later than.30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations-Series 5, as amended, amongthe employees described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date.of this Direction of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or not theydesire to be represented, for purposes of collective bargaining, bySouthwestern Division No. 20, Communication Workers of America.IsMatterofKentucky Central Life and AccidentInsurance Company,72N. L. R. B.548, 549.